DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 4, 5, 14-18 are pending.  The claims are allowed and the method claims rejoined as below, if the claim 112’s  and 101  rejection are overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1  recites the limitation "the raw material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Further claims which require antecedent basis are:
In claim 1 they are “the purity” line, 5 , “the dietary fiber”, line 6.  
In claim 4, line 3, “the steps” requires antecedent basis.
In claim 5, line 3 “the steps of” requires antecedent basis .  
Claim 14, line 3, “the steps” and  “vacuum drying” needs antecedent basis in step 14 (1), line 1  , and “the collected liquid paste “, and “the dry powder” need antecedent basis.  
In claim 16, line 2 “the vacuum “ needs antecedent basis in claim 14, line 2, after “filtration, “.  
Claim 14 (reinstated) is indefinite in that it is to a method of preparing the composition of claim 1, i. e. Method by product.  The claim should be a product by process claim.  Claim 1 is not a method as in claim 14 , as claim 14 is defined by the method of preparing the sweetener, and not the composition claims.  The  limitations of claim 1 cannot be read into a method claim.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a method and also to the composition of claim 1.  The claim could read “comprising the steps as follows: combining ingredients mogroside, in particular amounts and theanine and dietary fiber , and momordicae dietary fiber, to make a, …..and then steps 1a and 2 a. “ (further limitations should be filled in).  
				Restriction
Claims 1, 4,5 and 18 have been elected without traverse.  
Specification
           The priority of the invention on page 1 should be updated to be the filing date of when the PCT requirements were fulfilled which was 10-1-2019 (Notice of acceptance of application under 35 USC 371….) which was received by the Office 12/6/2021..









				REASONS FOR ALLOWANCE
	The claims are allowed because no references were found which contained the claimed composition or process of making the composition containing  mogroside V, rebaudioside and tea theanine and a dietary fiber which is a water-soluble fructus momordicae dietary fiber in particular amounts.  The specification discloses that synergy was found between the natural tea theanine which is a polyphenol which has the action of eliminating off flavors, through the synergetic effect of the tea polyphenol, the natural tea theanine and the dietary fiber, which overcomes the adverse flavor and makes a pleasant composition (0056).  Also, the impurities in the dietary fibers are polysaccharides, such as starch, have a moisture adsorption preventing action which improves the stability of the claimed composition (0063).  Also, it was found that the mogroside V and the rebaudioside A have a synergetic effect so that the sweetness of the natural compound sweetener is improved (00111).  
Claims 1, 4, and 5 , 18 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 -17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1-7-22  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	5-17-2022 HFH